Citation Nr: 0915969	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  00-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the scalp and face, to include as secondary to Agent 
Orange, jet fuel or other chemical exposure.

2.  Entitlement to service connection for scleritis, to 
include as secondary to Agent Orange, jet fuel or other 
chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from February 2000 and June 
2000 rating decisions of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in New Orleans, Louisiana in 
which the RO denied the benefits sought on appeal. See also 
June 2000 rating decision.  The appellant, who had active 
service from November 1966 to June 1970 that included service 
in Thailand from September 1968 to September 1969, appealed 
the denial of his service connection claims to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  The appellant then testified at a hearing 
before the undersigned Veterans Law Judge in July 2002.  
Subsequently, in September 2003, the Board remanded the case 
for further development.  After this development was 
completed, the case was returned to the Board for further 
review.  

In November 2007, the Board stayed the above-referenced 
claims in light of the United States Court of Appeals for 
Veterans Claims (the "Veterans Court" or "Court") decision 
in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In Haas v. 
Nicholson, the Veterans Court reversed a Board decision that 
had denied service connection for diabetes mellitus with 
peripheral neuropathy, nephropathy and retinopathy as a 
result of exposure to herbicides. Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  In 
its decision, the Board determined that although the Veteran 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the Veteran never 
set foot on land in that country.  In reversing the Board's 
decision, the Veterans Court held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal ("VSM").  In 
so holding, the Veterans Court found the manual provision to 
be a substantive rule and invalidated a subsequent amendment 
to that provision.  Thus, the Veterans Court held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" would, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a VSM, without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.

VA appealed the Veterans Court decision in Haas v. Nicholson 
to the United States Court of Appeals for the Federal Circuit 
(the "Federal Circuit").  Pursuant to VA's motion, on 
January 26, 2007, the Veterans Court stayed further 
proceedings in all cases analogous to the factual scenario in 
Haas v. Nicholson pending before VA, pending further order. 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007).  The specific 
claims affected by the stay included those (such as the 
appellant's) where evidence of herbicide exposure might be 
proven by receipt of the VSM or service on a vessel off the 
shore of Vietnam.  On May 8, 2008, the Federal Circuit issued 
its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
where it reversed the Veterans Court, holding that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  Petition 
for a writ of certiorari to the United States Supreme Court 
was denied on January 21, 2009. See Haas v. Peake, 129 S. Ct. 
1002 (2009).  

Recently, the stay on the processing of claims for 
compensation based on exposure to herbicides affected by Haas 
v. Nicholson was rescinded. See Board of Veterans' Appeals, 
Chairman's Memorandum No. 01-09-03 (January 22, 2009); see 
also Board of Veterans' Appeals Chairman's Memorandum No. 01-
06-24 (September 21, 2006).  As such, the Board may proceed 
with a merits analysis of the issues on appeal. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
a skin disorder of the appellant's scalp and face manifested 
in service; or that such a disorder is causally or 
etiologically related to service or to the appellant's 
exposure to Agent Orange, 
jet fuel or other chemicals in service. 

3.  The preponderance of the evidence is against finding that 
scleritis manifested in service; or that such a disorder is 
causally or etiologically related to service or to the 
appellant's exposure to Agent Orange, jet fuel or other 
chemicals in service. 


CONCLUSIONS OF LAW

1.  A skin disorder of the scalp and face was not incurred in 
or aggravated during service or by the appellant's exposure 
of Agent Orange, jet fuel or other chemicals in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  Scleritis was not incurred in or aggravated during 
service or by the appellant's exposure of Agent Orange, jet 
fuel or other chemicals in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for a skin disorder and scleritis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that a letter dated in March 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims.  The March 
2007 letter also informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II]; 
see also July 2001 letter from the RO to the appellant.  
Although the March 2007 letter was not sent prior to the 
initial adjudication of the appellant's claims, the Board 
finds that the belated notice was not prejudicial to the 
appellant since 
(1) he was provided adequate notice, (2) his claims were 
readjudicated and 
(3) the appellant was provided a Supplemental Statement of 
the Case explaining 
the readjudication of his claims in June 2007. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, service personnel 
records, VA treatment records and identified private medical 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In this regard, the record reveals 
that the appellant was afforded VA examinations in April 2007 
and May 2007 in connection with his claims. 38 C.F.R. 
§ 3.159(c)(4).  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection 
for a skin disorder and scleritis.  As such, any questions as 
to the appropriate disability rating or effective date to be 
assigned to these claims are rendered moot; and no further 
notice regarding disability ratings or effective dates is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claims. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this case, the appellant seeks service connection for a 
skin condition and scleritis (an inflammatory disease of the 
eye) he contends has developed as a result of his exposure to 
either Agent Orange, jet fuel or other chemicals during his 
period of service. See statements dated in April 2000, June 
2000, July 2000, September 2000, July 2001 and May 2003; July 
2002 BVA hearing transcript.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claims.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
In order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is 
no evidence of that disease during the period of service at 
issue. See 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f). "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).   Diseases 
associated with such exposure include: chloracne or other 
acneform diseases consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). See 38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  	

It is important to note that the diseases listed above at 38 
C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
("NAS").  Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, established the initial requirement that the 
Secretary enter into an agreement with the NAS to review 
available scientific evidence to determine if a particular 
disease is associated with exposure to herbicides.  The NAS 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure." See 64 Fed. Reg. 59,232-59,243 (Nov. 2, 
1999).  Reports from NAS are submitted at two-year intervals 
to reflect the most recent findings.  Based on input from the 
NAS reports, the Congress amends the statutory provisions of 
the Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  The 
Secretary published a list of specific conditions not having 
a positive association. See Notice, 67 Fed. Reg. 121, 42600-
42608 (June 24, 2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection on the basis of Agent 
Orange exposure with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

        1.  Service connection for a skin disorder of the scalp 
and face

As mentioned above, the evidence of record shows that the 
appellant was stationed in Thailand from September 1968 to 
September 1969, at the Udorn Royal Thai Air Force Base, 
Thailand.  See Appellant's April 2000 statement; service 
personnel records.  According to the appellant's service 
records, his military occupation specialty was a fire 
protection specialist. See DD 214; July 2002 BVA hearing 
transcript, p. 11.  

In addition, the evidence reveals that the appellant has a 
long history of post-service skin problems consisting of 
(among other things) acne, pustules and acneiform 
folliculitis. See private medical records dated from 
September 1976 to October 1985 and September 1993 to January 
2000; September 2000 statement from R.R., M.D.  Most 
recently, the appellant was diagnosed with acneiform 
dermatitis with flare-ups (abscesses). April 2007 VA 
examination report, p. 2.  

The appellant reports that he began having skin problems 
while he was in the service, and that he has continued to 
have skin problems since he separated from service. See 
statements dated in July 2000 and July 2001.  He contends 
that service connection for his skin problems should be 
granted on the basis that these problems are symptomatology 
associated with a skin disorder that manifested as a result 
of either (1) his exposure to the herbicide Agent Orange 
during his service in Thailand from September 1968 to 
September 1969, (2) his exposure to Agent Orange while 
visiting the Republic of Vietnam during his period of service 
from September 1968 to September 1969, (3) his exposure to 
jet fuel during service, and/or (4) his exposure to various 
other chemicals during his work as a fire protection 
specialist during his period of service. Id.  Specifically, 
the appellant argues that while he was physically located at 
the Udorn Royal Thai Air Force Base in Thailand, he may have 
been exposed to the chemical Agent Orange when handing barrel 
supplies that he believes may have contained the chemical 
Agent Orange and/or was in the vicinity of airplanes that may 
have sprayed Agent Orange. April 2000 statement; July 2002 
BVA hearing transcript.  He reports also being exposed to jet 
fuel and other chemicals in Thailand during the performance 
of his duties as a firefighter, especially when fighting 
warehouse fires he believes contained chemicals that may have 
included Agent Orange. Id.; September 2000 and May 2003 
statements.  Lastly, the appellant asserts that he may have 
been exposed to Agent Orange and other chemicals during trips 
he made from Thailand to Vietnam for the purpose of 
retrieving crash victims and aircrafts as part of his duties 
as a firefighter. April 2000 and June 2000 statements.  In 
response to requests from the RO, the appellant reported that 
he could not provide more specific information (than that 
already contained in the claims file) as to times and dates 
he believes he was exposed to Agent Orange. May 2003 
statement.      

As set forth above, "service in the Republic of Vietnam" 
for presumptive service connection purposes includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009).   

In this case, the appellant's service personnel records 
clearly show that he was stationed in Thailand in Southeast 
Asia from September 1968 to September 1969.  The appellant 
does not dispute this fact.  However, in terms of the 
appellant's assertions of traveling to Vietnam and being 
exposed to Agent Orange there, a review of the appellant's 
service records reveal no temporary duty assignments to 
Vietnam; nor has the service department found evidence of the 
appellant's visitation in the Republic of Vietnam.  In this 
regard, the Board observes that the RO specifically 
investigated the appellant's assertions of serving on 
temporary duty in Vietnam. September 2003 BVA decision; 
December 2004 and March 2006 PIES request for information 
from the National Personnel Records Center; March 2006 
request for information from USASCRUR; July 1971 "Project 
Checo" report associated with claims file in March 2007.  In 
doing so, the RO contacted the United States Armed Services 
for Research of Unit Records ("USASCRUR") and was informed 
that USASCRUR does not maintain unit histories or files 
related to a veteran's specific duty assignments. August 2006 
response from USASCRUR.  A similar response was received to a 
request for information from the National Personnel Records 
Center. March 2006 PIES response.    

As to the appellant's argument that his award of the Vietnam 
Service Medal supports his claim, the Board observes that the 
award of this medal does not provide evidence of service in 
Vietnam. See May 2003 statement in support; appellant's 
DD 214.  Members of the United States military serving in 
Thailand between July 1965 to March 1973 who served in direct 
support of operations in Vietnam were eligible for the 
Vietnam Service Medal.  Thus, although the appellant's 
service in Thailand made him eligible to receive his service 
medal, there is no objective evidence that he served in 
Vietnam, in the waters offshore Vietnam with duty or 
visitation in the Republic of Vietnam for the purposes of the 
regulation governing the presumption of service connection 
for certain diseases due to herbicide exposure.

Thus, while the appellant is competent to report that he was 
in a particular location, there is a conflict between what he 
alleges and his service personnel records.  The Board finds 
that the service records reflecting service in Thailand are 
more probative of the appellant's locations of service.  As 
such, the Board determines that the preponderance of the 
evidence does not support the granting of service connection 
on the presumptive basis of Agent Orange exposure.  Even if 
such evidence existed, service connection on a presumptive 
basis could still not be granted in this case since the 
appellant has not been diagnosed with chloracne (or another 
acneform skin disease consistent with chloracne) that has 
been presumptively associated with herbicide exposure. See 
April 2007 VA examination report, p. 2 (Appellant was 
diagnosed with skin lesions that were specifically found not 
to be chloracne); 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).

Although the appellant is not entitled to service connection 
for a skin disorder on a presumptive basis, he is not 
precluded from establishing service connection with proof of 
direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, a review of the records 
contained in the appellant's service medical file reveals 
that the appellant entered service and separated from service 
with a normal clinical skin evaluation. August 1966 and June 
1970 reports of medical examinations.  While medical records 
dated from January 1969 to June 1969 reflect several 
complaints of a scrotal rash, and that the appellant was 
treated with foot powder and foot ointment for athlete's foot 
in November 1969, the records document no complaints or 
treatment for skin problems associated with the appellant's 
scalp or face during his period of service. Service treatment 
records dated from February 1967 to November 1969; report of 
medical history dated in June 1970.  Additionally, the Board 
observes that at the time the appellant separated from 
service, he reported experiencing symptomatology that 
included headaches, chest pain, athlete's foot and 
depression. Report of medical history dated in June 1970.  
However, he specifically checked the "no" box when asked if 
he had ever had a skin disease or experienced tumors, 
growths, cysts or cancer; and denied to his examining medical 
provider all pertinent medical or surgical history other than 
the information he reported. Id.  

Thus, the appellant's service treatment records do not 
support his claim to the extent that they do not reflect that 
the appellant experienced head and face skin problems during 
service, much less skin problems that can be or have been 
associated with Agent Orange, jet fuel or other chemicals 
during service.  In addition, the USASCRUR response discussed 
above is also evidence against the appellant's claim in that 
USASCRUR was unable to document that herbicides were sprayed, 
stored, tested or transported at Udorn Royal Thai Air Force 
Base in Thailand during 1968 or 1969.  In fact, USASCRUR 
reported that its current research indicates that herbicides 
were not sprayed near U.S. personnel in Thailand. August 2006 
response from USASCRUR.  Therefore, there is no direct 
evidence that the appellant was exposed to Agent Orange 
during his service in Thailand.  To the extent that it is 
logical to assume that the appellant would have been exposed 
to jet fuel on an Air Force Base and other chemicals during 
the performance of his duties as a firefighter during 
service, the Board turns to the question of whether there is 
medical nexus evidence supportive of the appellant's claim in 
the claims file or evidence of a continuity of symptomatology 
upon which service connection can be granted.   

In this regard, the Board observes that while the appellant's 
post-service medical records reveal that the appellant was 
seen with complaints of skin problems consisting of acne 
folliculitis beginning in September 1976, this treatment 
occurred over seven (7) years after the appellant separated 
from service. See private medical records dated from 
September 1976 to June 1977 from J.R., M.D.  A statement in 
the claims file from R.R., M.D. indicates that the appellant 
sought treatment from Dr. R. in March 1977 for acneiform 
folliculitis consisting of pustules, excoriation and papules 
over the beard area, sideburns, the neck, shoulders and upper 
back. September 2000 letter from R.R., M.D.  Medical records 
from Dr. R. appear to reflect the appellant's treatment for 
acne and folliculitis in June 1977, June 1978, November 1979, 
January 1981, July 1981, April 1984, August 1995, August 
1996, August 1997, February 1999 and March 1999. Private 
medical records.  According to Dr. R.'s September 2000 
statement, the appellant was also treated for skin 
symptomatology in January 2000 and September 2000. September 
2000 letter from R.R., M.D.; see also January 2000 private 
medical records; VA medical records dated from August 1999 to 
April 2002.  Although Dr. R. indicated in his letter that the 
appellant told him during his medical visits that he had 
recurrent folliculitis since 1969 while he was in the Air 
Force in Thailand, Dr. R. provided no medical opinion 
relating the appellant's post-service skin problems to his 
period of service. Id.  

In April 2007, the appellant was afforded a VA examination in 
connection with his skin disorder claim. September 2003 BVA 
decision.  During this examination, the appellant reported a 
skin rash history that started in 1970 as pruritic papular 
rashes.  He indicated that since service, his skin rashes 
would "come-and-go" approximately every four (4) months; 
and that he broke out in rashes mostly when the weather was 
hot. April 2007 VA examination report, p. 1.  After reviewing 
the claims file, a VA medical doctor performed a physical 
examination upon the appellant that revealed some papular 
lesions of the face, back and groin that the examiner 
diagnosed as acneiform dermatitis with flare-ups (abscesses). 
Id.  In addressing the medical questions at issue in this 
case, the examiner opined that the appellant's acneiform 
dermatitis was not chloracne; nor was it related to the 
appellant's exposure to jet fuel, other chemicals, Agent 
Orange or other herbicides in service. Id.     

Thus, the medical evidence set forth above reveals that the 
claims file contains only one medical opinion that directly 
discusses the relationship between the appellant's skin 
disorder and his period of service; and that opinion 
indicates that a relationship between the two does not exist. 
Id.  In light of the VA medical doctor's access to the 
appellant's medical records and claims file, in addition to 
the appellant's statements and hearing testimony, the Board 
finds the April 2007 medical opinion to be both persuasive 
and uncontroverted.  As such, the third element necessary for 
a grant of service connection in this case has not been met.  
Therefore, service connection on a direct basis must be 
denied.  

In making this decision, the Board has considered the 
appellant's argument, made via his representative, that 
service connection in this case should be granted based upon 
a continuity of symptomatology. October 2007 appellate brief 
presentation, 
p. 3.  However, the Board finds that service connection on 
this basis is not warranted in light of post-service medical 
evidence documenting the appellant's rashes beginning in 
1976, over seven (7) years after he separated from service, 
and the appellant's sporadic history of skin symptomatology 
since 1976 (i.e., in terms of receiving treatment from 1977 
to 1981, 1984 and then from 1995 to 2000). 

        2.  Service connection for scleritis

A review of the evidence of record reveals that the appellant 
has been diagnosed in the past with chronic episcleritis 
(i.e., scleritis) beginning in approximately 1997. Private 
medical records dated from February 1997 to September 1999; 
VA medical records dated in August 1999, January 2000, March 
2000 and May 2001; May 2007 VA examination report, pgs. 1, 4.  
In addition to requesting service connection for a skin 
disorder, the appellant seeks service connection for 
scleritis he believes is related to his exposure to Agent 
Orange, jet fuel or others chemicals during his period of 
service. July 2002 BVA hearing transcript.  

As set forth above, the evidence of record does not indicate 
that the appellant served in the Republic of Vietnam during 
the Vietnam War era or visited Vietnam during that period of 
time.  In addition, the Board observes that episcleritis is 
not one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  As such, entitlement to service connection for 
episcleritis on the presumptive basis of herbicide exposure 
is not warranted.  Since the record on appeal does not 
contain a medical nexus opinion linking the appellant's 
episcleritis to alleged Agent Orange exposure, service 
connection based upon proof of direct causation is also not 
available. May 2007 VA examination report; Combee v. Brown, 
supra.

Lastly, the Board has reviewed the appellant's claim to 
determine whether he is entitled to service connection on a 
direct basis.  However, the appellant's service treatment 
records are silent as to complaints, treatment or diagnoses 
involving any eye problems.  In addition, the appellant's 
post-service medical records do not contain a medical opinion 
indicting that the appellant's episcleritis is in any way 
related to service.  In this regard, the Board observes that 
the appellant was afforded a VA examination in May 2007 in 
connection with his claim.  At that time, a VA 
ophthalmologist reviewed the appellant's claims file and 
examined the appellant.  Thereafter, he ultimately diagnosed 
the appellant with a history of chronic episcleritis that was 
not active at the time of examination and was not related to 
the appellant's period of service. May 2007 VA examination 
report, p. 4.  In providing this opinion, the VA 
ophthalmologist reported that episcleritis and scleritis are 
similar diseases that are often difficult to differentiate.  
Episcleritis is a condition most often seen in conjunction 
with collagen vascular diseases such as arthritis and gout.  
In light of the appellant's current diagnoses of gout and 
arthritis, the examiner opined that these conditions were 
more than likely the etiology of the appellant's eye 
disorder; and that the appellant's episcleritis was not 
related to exposure to Agent Orange or other chemicals during 
service. Id.  

The Board finds that May 2007 VA medical opinion to be both 
persuasive and uncontroverted.  After considering this 
opinion in conjunction with the other evidence of record, the 
Board concludes that service connection on a direct basis for 
episcleritis must be denied.

C.  Conclusion 

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for a skin disorder and scleritis, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a skin disability of the scalp and 
face is denied.

Service connection for scleritis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


